—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from so much of an order of the Supreme Court, Rockland County (Sherwood, J.), dated June 14, 2001, as granted that branch of the defendant’s motion which was for a preliminary injunction directing the plaintiff to turn over certain funds in its possession.
Ordered that the order is reversed insofar as appealed from, with costs, and the motion is denied.
The Supreme Court had no authority pursuant to CPLR 6301 to order the turn over of disputed funds. The purpose of CPLR 6301 is to preserve the status quo and to prevent dissipation of property which may make a judgment ineffectual (see CPLR 6301; Hicksville Props. v Wollenhaupt, 268 AD2d 407). The status quo in this case is that the plaintiff is holding the disputed funds pending a resolution of the complaint. In any event, the defendant failed to demonstrate its entitlement to the drastic remedy of a preliminary injunction (see Aetna Ins. Co. v Capasso, 75 NY2d 860; Grant Co. v Srogi, 52 NY2d 496; Peterson v Corbin, 275 AD2d 35).
*347The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Feuerstein, J.P., S. Miller, Krausman and Cozier, JJ., concur.